COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  GRISSEL A. VELASCO,                             §               No. 08-19-00287-CV

                        Appellant,                §                  Appeal from the

  v.                                              §            County Court at Law No. 3

  MICHIEL NOE, M.D., INDIVIDUALLY                 §             of El Paso County, Texas
  AND DBA SUN CITY WOMEN’S
  HEALTH CARE,                                    §              (TC# 2016-DCV2658)

                        Appellee.                 §

                                                  §
                                             ORDER

       On December 10, 2019, this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On December

20, 2019 Appellee filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Reporter’s Record shall be filed in this Court on or before January 19, 2020.

       IT IS SO ORDERED this 20th day of December, 2019.


                                              PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.